Citation Nr: 1545042	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for a psychiatric disability, to include as due to TBI.

5.  Entitlement to service connection for a headache disability, to include as due to TBI.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In July 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for TBI, for a psychiatric disability, and a headache disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An October 2010 rating decision continued a December 1971 denial of service connection for "emotional unstable personality" and a March 1992 denial of service connection for tension headaches.   

2.  The evidence associated with the claims file subsequent to the October 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a psychiatric disability and a headache disability, to include as due to an in-service TBI.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a headache disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence of record at the time of the October 2010 rating decision included the Veteran's service medical records, post-service VA treatment records, and several VA examination reports that found the Veteran's mental health and headache disabilities were not related to active service.  The pertinent evidence received since the October 2010 rating decision includes a VA outpatient treatment record from August 2009 that notes the Veteran had a TBI related to a motor vehicle accident, and had associated symptoms of cognitive dysfunction, irritability and post traumatic headaches.  Also received is the transcript of the Veteran's July 2015 Board hearing, during which he reported that he began having headaches and mental health symptoms following the 1965 motor vehicle accident.  

The Board finds that the August 2009 VA treatment record and the July 2015 Board testimony are new and material.  The Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for a psychiatric disability and a headache disability, to include as due to an in-service TBI, is warranted.  


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a psychiatric disability is granted.

New and material evidence has been received and reopening of the claim of entitlement to service connection for a headache disability is granted.




REMAND

The Board finds that additional development is needed before the remaining claims on appeal can be decided.  

The Veteran was provided a VA examination in March 2010, at which time the examiner opined that the Veteran did not have a TBI, or any residuals.  The examiner explained that the records did not support the diagnosis of or treatment for TBI.  The Board finds that the examiner's opinion and rationale are incomplete, as the examiner did not address the Veteran's service medical records that contain multiple findings of head injuries, and his lay statements reporting that he has had symptoms related to a head injury since service.  Specifically, the service medical records note that the Veteran had two childhood head injuries, and an in-service head injury following a 1965 motor vehicle accident.  While the examiner noted that those injuries occurred, the examiner did not address the service medical records that showed the Veteran continued to complain of post-concussion symptoms while on active service and since separation.  

Additionally, while the examiner noted the Veteran's pre-service history of head injuries, the examiner did not provide an opinion regarding whether the Veteran clearly and unmistakably had TBI, or residuals of TBI, that existed prior to service that were clearly and unmistakably not aggravated by active service.  Therefore, a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With respect to the claim of entitlement to service connection for a psychiatric disability, the Board finds that the Veteran's service medical records document an in-service history of mental health consultations following the 1965 motor vehicle accident, and that his ultimate discharge from service was related to mental health symptomatology.  Therefore, the Board finds that a VA examination is warranted to determine the nature and etiology of any current psychiatric disability.  

Regarding the claim of entitlement to service connection for a headache disability, that claim is inextricably intertwined with the claim of entitlement to service connection for a TBI and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA TBI examination by an examiner with sufficient expertise to determine whether the Veteran has a TBI or any residuals of TBI, to include headaches.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided with discussion of relevant medical evidence, to specifically include the Veteran's service medical records noting an in-service concussion and treatment of post-concussion symptoms prior to separation.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran.  After examination, the examiner should respond to the following:

(a) Does the Veteran have a diagnosis of TBI which clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that any preexisting TBI was not aggravated during active service, to include by the 1965 motor vehicle accident?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had TBI that pre-existed entrance to active service.

(b) If TBI is diagnosed and not found to clearly and unmistakably exist prior to active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the 1965 motor vehicle accident and head injury resulted in TBI.  

(c) If the TBI examination determined that the Veteran has a diagnosis of a TBI that was caused or aggravated by service, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability is etiologically related to a diagnosed TBI?
 
(d) If there is no history of TBI noted, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability is otherwise etiologically related to active service or any event, injury, or disease during service, to include the motor vehicle accident?

3.  After completion of the TBI examination, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any diagnosed psychiatric disability.  The examiner must review the claims file, including the previously conducted TBI examination report, and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided, with specific discussion of the Veteran's in-service mental health treatment.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to psychiatric symptoms.  In addition, the examiner is requested to reconcile all medical opinions of record concerning the etiology of any diagnosed psychiatric disability.  The examiner should respond to the following:

(a) Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of the claim, and should provide a full multi-axial diagnosis pursuant to DSM-IV and DSM-5.

(b) If the TBI examination determined that the Veteran has a diagnosis of a TBI that was caused or aggravated by service, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is etiologically related to a diagnosed TBI?
 
(c) If there is no history of TBI noted, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is otherwise etiologically related to active service or any event, injury, or disease during service, to include a motor vehicle accident during service? 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


